Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-5, 7, 10, 11 and 13-15 are objected to because of the following informalities: 

Claim 2, line 2 and claim 10, line 2: the examiner suggests rewriting “the center” to --a center-- to avoid an antecedent issue. 

Claims 3 and 5, lines 1-2 of each claim: the examiner suggests rewriting ”a width” to --the width-- to avoid an antecedent issue. 

Claims 4, 7 and 13, line 7 of each claim: the examiner suggests rewriting “the ground conductors” to --the first and second ground conductors-- to provide consistency in the claim language. 

Claims 4 and 7, line 7 of each claim: the examiner suggests rewriting “the upper surface” to --an upper surface-- to avoid an antecedent issue. 

Claim 11, line 2, the examiner suggests rewriting ”a width” to --the width-- to avoid an antecedent issue. 
Claims 14 and 15, lines 6 and 7, at both instances, the examiner suggests rewriting “the upper surface” to --an upper surface-- to avoid an antecedent issue. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8, line 5, note that the relationship is unclear between the recited “the center conductor” and the previous recited “center conductors” recited in line 3 (i.e. no single “center conductor” has been properly defined, thus causing ambiguity in the claim). Clarification is required. For the purpose of examination, the examiner will interpret that a center conductor of “the center conductors” is separated from the substrate. 

Claim 8, line 6, note that the relationship is unclear between the recited “the ground conductor” and the previous recited “ground conductors” recited in line 3 (i.e. no single “ground conductor” has been properly defined, thus causing ambiguity in the claim). Clarification is required. For the purpose of examination, the examiner will interpret that a ground conductor of “the center conductors” is disposed to pass under a part of the “center conductors”. 

Claim 10, line 2, note that the recitation of “the third ground conductor” lacks proper antecedent basis since no “third ground conductor” has been defined in the chain of dependency. 

Claim 10, lines 3-4, note that the recitation of “the first center conductor and the end portion of the second central conductor” lacks proper antecedent basis since no “first center conductor” or “second central conductor” has been defined in the chain of dependency. 

Claim 12, line 3, note that the recitation of “the width of the third central conductor” lacks proper antecedent basis since no “third central conductor” has been defined in the chain of dependency. 


Allowable Subject Matter

Claims 1-7 are allowed. 
	
Claims 8-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art reference is Makita (2011/0042672 A1) teaches in figures 3A and 5, a co-planar waveguide/transmission line comprising the following: 
A substrate (20); 
A central conductor (42);
A first grounding conductor (upper 46) and a second grounding conductor (lower 46) that have edges parallel to the central conductor (42), in which a space between the first ground conductor (upper 46) and the central conductor is equal to a space between the second grounding conductor (lower 46) and the central conductor (42);
 A third grounding conductor (50) that connects the first grounding conductor and the second grounding conductor, is disposed between an end portion/bottom of the substrate.
However in regards to claims 1 and 8, Makita does not teach wherein the central conductor has a second and third central conductor, wherein the third central conductor has a first and second erection portion, and the third ground conductor a width narrower than a width of the third central conductor, and wherein the third central conductor and the third grounding conductor form an air bridge structure. Thus the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from either claims 1 or 8, claims 2-7 and 9-15 have also been determined to be novel and non-obvious. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
Reza et al. (US2015/0255847 A1) teaches in Figure 1A a coplanar waveguide comprising a center conductor (18), two ground planes (36a and 36b), and a ground bridge (38), in which the center conductor and the ground bridge forms an air bridge structure. 
Singh (US2008/0272857 A1) teaches in Fig. 3(a) a tunable phase shifter comprising of a signal conductor (12), two ground planes (30) and a ground bridge (41), in which the signal conductor and the ground bridge forms an air bridge structure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843